—Carpinello, J. Appeal from a decision of the Workers’ Compensation Board, filed May 19, 2000, which ruled that the Workers’ Compensation Law Judge properly exercised his discretion in directing depositions of medical witnesses.
Here, as in Matter of Bathrick v New York State Dept. of Transp. (278 AD2d 704), the appeal has been rendered moot as a result of the rescission by the full Workers’ Compensation Board of the Board panel decision on appeal and we find no exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707).
Cardona, P. J., Mercure, Spain and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.